                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 1 of 22


 1    Evan J. Smith
      BRODSKY & SMITH, LLC
 2    240 Mineola Boulevard
      First Floor
 3
      Mineola, NY 11501
 4    Telephone:    516.741.4977
      Facsimile:    516.741.0626
 5    esmith@brodskysmith.com
 6    Attorneys for Plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 SOUTHERN DISTRICT OF NEW YORK
 9

10    SEAN DUGAN, on behalf of himself and              Case No.:
      all others similarly situated,
11
                                Plaintiff,              CLASS ACTION
12
                      vs.
13                                                      CLASS ACTION COMPLAINT FOR:
      CASTLE BRANDS, INC., MARK E.                      (1) Violation of § 14 (d) and 14(e) of the
14    ANDREWS, JOHN F. BEAUDETTER,                      Securities Exchange Act of 1934
      HENRY C. BEINSTEIN, DR. PHILLIP                   (2) Violation of § 20(a) of the Securities
15    FROST, DR. RICHARD M. KRASNO,                     Exchange Act of 1934
      RICHARD J. LAMPEN, STEVEN D.                      (3) Breach of Fiduciary Duties
16    RUBIN and MARK ZEITCHICK,
17
                                Defendants.
18                                                      DEMAND FOR JURY TRIAL
19
20
            Plaintiff Sean Dugan (“Plaintiff”), by his attorneys, on behalf of himself and those similarly
21
     situated, files this action against the defendants, and alleges upon information and belief, except
22
     for those allegations that pertain to him, which are alleged upon personal knowledge, as follows:
23
                                      SUMMARY OF THE ACTION
24
            1.      Plaintiff brings this stockholder class action on behalf of themselves and all other
25
     public stockholders of Castle Brands, Inc. (“Castle Brands” or the “Company”), against Castle
26
     Brands, and the Company’s Board of Directors (the “Board” or the “Individual Defendants, and
27
     collectively with Castle Brands, the “Defendants”), for violations of Sections 14(e), 14(d) and
28
     20(a) of the Securities and Exchange Act of 1934 (the “Exchange Act”), for breaches of fiduciary

                                                -1-
                                      CLASS ACTION COMPLAINT
                 Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 2 of 22


 1 duty as a result of Defendants’ efforts to sell the Company as a result of an unfair process for an

 2 unfair price, and to enjoin a Tender Offer by which Austin, Nichols & Co., Inc., a Delaware

 3 corporation and affiliate of Pernod Ricard S.A. (“Parent”), and Parent’s newly-formed subsidiary,

 4 Rook Merger Sub, Inc., a Florida corporation (“Merger Sub”) (collectively, “Pernod”) will acquire

 5 each outstanding share of Castle Brands common stock for $1.27 per share in cash (the “Proposed

 6 Transaction”).

 7          2.      The terms of the Proposed Transaction were memorialized in an August 28, 2019

 8 filing with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the

 9 Agreement and Plan of Merger (the “Merger Agreement”).

10          3.      On September 9, 2019, Castle Brands filed a Solicitation/Recommendation

11 Statement on Schedule 14D-9 (the “14D-9”) with the Securities and Exchange Commission (the

12 “SEC”) in support of the Proposed Transaction.

13          4.      Defendants breached their fiduciary duties to the Company’s shareholders by

14 agreeing to the Proposed Transaction which undervalues Castle Brands and is the result of a flawed

15 sales process. Post-closure, Castle Brands shareholders will be frozen out of seeing the return on

16 their investment of any and all future profitability of Castle Brands.

17          5.      Further, pursuant to the terms of the Merger Agreement, upon the consummation

18 of the Proposed Transaction, Company Board Members and executive officers will be able to

19 exchange large, illiquid blocks of Company stock for massive payouts, in addition to receiving
20 cash in exchange for all outstanding and unvested options and/or other types of restricted stock

21 units. Moreover, certain Directors and other insiders will also be the recipients of lucrative change-

22 in-control agreements, triggered upon the termination of their employment as a consequence of

23 the consummation of the Proposed Transaction.

24          6.      Finally, in violation of sections 14(e) and 20(a) of the Securities and Exchange Act

25 of 1934 (the “Exchange Act”) and their fiduciary duties, Defendants caused to be filed the

26 materially deficient 14D-9 on September 9, 2019 with the SEC in an effort to solicit stockholders
27 to tender their Castle Brands shares in favor of the Proposed Transaction. The 14D-9 is materially

28 deficient and deprives Castle Brands stockholders of the information they need to make an


                                                -2-
                                      CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 3 of 22


 1 intelligent, informed and rational decision of whether to tender their shares in favor of the Proposed

 2 Transaction. As detailed below, the 14D-9 omits and/or misrepresents material information

 3 concerning, among other things: (a) the Company’s financial projections; (c) the sales process of

 4 the Company; and (c) the data and inputs underlying the financial valuation analyses that purport

 5 to support the fairness opinions provided by the Company’s financial advisors Perella Weinberg

 6 Partners LP (“Perella Weinberg”) and Houlihan Lokey Capital, Inc. (“Houlihan Lokey”).

 7          7.      Absent judicial intervention, the merger will be consummated, resulting in

 8 irreparable injury to Plaintiff and the Class. This action seeks to enjoin the Proposed Transaction

 9 or, in the event the Proposed Transaction is consummated, to recover damages resulting from

10 violation of the federal securities laws by Defendants.

11                                               PARTIES
12          8.      Plaintiff is a citizen of the Commonwealth of Pennsylvania. He is, and at all times

13 relevant hereto, has been a Castle Brands stockholder.

14          9.      Defendant Castle Brands together with its subsidiaries, develops, markets, imports,

15 and sells beverage alcohol and non-alcoholic beverage products in the United States, Canada,

16 Europe, and Asia. The Company is incorporated in the state of Florida and has a principal place of

17 business located at 122 East 42nd Street, New York, New York. Castle Brands common stock is

18 publicly traded on the NYSE under the ticker symbol “ROX.”

19          10.     Defendant Mark Andrews, III (“Andrews”) has been a member of the Castle Brands
20 Board of Directors at all relevant times. He founded the predecessor company, Great Spirits

21 Company LLC, in 1998 and served as its chairman of the board, president and chief executive

22 officer from its inception until December 2003. He has served as chairman of the board since

23 December 2003 and served as president from December 2003 until November 2005. He also

24 served as chief executive officer from December 2003 until November 2008. He owns over 4.9

25 million shares of the Company’s stock, approximately 3% of all outstanding shares. Andrews also

26 has an employment agreement with the Company.
27          11.     Defendant John F. Beaudette (“Beaudette”) has been a member of the Castle Brands

28 Board of Directors since 2004.


                                               -3-
                                     CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 4 of 22


 1          12.     Defendant Henry C. Beinstein (“Beinstein”) has been a member of the Castle

 2 Brands Board of Directors since 2009.

 3          13.     Defendant Phillip Frost (“Frost”) has been a member of the Castle Brands Board of

 4 Directors since 2008. He, along with related entities, is the largest shareholder of the Company,

 5 holding, as of September 9, 2019, over 54 million shares, representing approximately 30% of the

 6 outstanding shares.

 7          14.     Defendant Richard M. Krasno (“Krasno”) has been a member of the Castle Brands

 8 Board of Directors since 2015.

 9          15.     Defendant Richard J. Lampen (“Lampen”) has been a member of the Castle Brands

10 Board of Directors, as well as President and CEO since 2008. As of September 9, 2019, he holds

11 over 3.8 million shares of the Company.

12          16.     Defendant Steven D. Rubin (“Rubin”) has been a member of the Castle Brands

13 Board of Directors since 2009.

14          17.     Defendant Mark Zeitchick (“Zeitchick”) has been a member of the Castle Brands

15 Board of Directors since 2014.

16          18.     Defendants identified in ¶¶ 10-17 are collectively referred to as the “Individual

17 Defendants.”

18          19.     Non-Party Austin, Nichols & Co., Inc. is a Delaware corporation and a party to the

19 Merger Agreement.
20          20.     Non-Party Pernod is a French Corporation listed by Euronext Paris.

21          21.     Non-Party Merger Sub is a Florida Corporation formed for the purpose of

22 effectuating the Merger Agreement.

23                                   JURISDICTION AND VENUE
24          22.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

25 Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

26
     violations of Sections 14(e) and Section 20(a) of the Exchange Act. This action is not a collusive
27
     one to confer jurisdiction on a court of the United States, which it would not otherwise have.
28
            23.     Personal jurisdiction exists over each defendant either because the defendant

                                               -4-
                                     CLASS ACTION COMPLAINT
                   Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 5 of 22


 1 conducts business in or maintains operations in this District, or is an individual who is either

 2 present in this District for jurisdictional purposes or has sufficient minimum contacts with this

 3
     District as to render the exercise of jurisdiction over defendant by this Court permissible under
 4
     traditional notions of fair play and substantial justice.
 5
             24.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Castle
 6
     Brands’ principal place of business is located in this District, and each of the Individual
 7
     Defendants, as Company officers or directors, has extensive contacts within this District.
 8
                                     CLASS ACTION ALLEGATIONS
 9
             25.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23,
10
     individually and on behalf of the stockholders of Castle Brands common stock who are being and
11
     will be harmed by Defendants’ actions described herein (the “Class”). The Class specifically
12
     excludes Defendants herein, and any person, firm, trust, corporation or other entity related to, or
13
     affiliated with, any of the Defendants.
14
             26.     This action is properly maintainable as a class action because:
15
                     a. The Class is so numerous that joinder of all members is impracticable. As of
16
                         September 9, 2019, there were more than 170 million common shares of Castle
17
                         Brands’ outstanding. The actual number of public stockholders of Castle
18
                         Brands will be ascertained through discovery;
19
                     b. There are questions of law and fact which are common to the Class, including
20
                         inter alia, the following:
21
                             i. Whether Defendants have violated the federal securities laws;
22
                            ii. Whether Defendants made material misrepresentations and/or omitted
23
                                 material facts in the 14D-9; and
24
                            iii. Whether Plaintiff and the other members of the Class have and will
25
                                 continue to suffer irreparable injury if the Proposed Transaction is
26
27                               consummated.

28


                                                 -5-
                                       CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 6 of 22


 1                  c. Plaintiff is an adequate representative of the Class, has retained competent

 2                     counsel experienced in litigation of this nature and will fairly and adequately
 3
                       protect the interests of the Class;
 4
                    d. Plaintiff’s claims are typical of the claims of the other members of the Class
 5
                       and Plaintiff does not have any interests adverse to the Class;
 6
                    e. The prosecution of separate actions by individual members of the Class would
 7

 8                     create a risk of inconsistent or varying adjudications with respect to individual

 9                     members of the Class which would establish incompatible standards of conduct
10                     for the party opposing the Class;
11
                    f. Plaintiff anticipates that there will be no difficulty in the management of this
12
                       litigation and, thus, a class action is superior to other available methods for the
13
                       fair and efficient adjudication of this controversy; and
14

15                  g. Defendants have acted on grounds generally applicable to the Class with respect

16                     to the matters complained of herein, thereby making appropriate the relief

17                     sought herein with respect to the Class as a whole.

18                   THE INDIVIDUAL DEFENDANTS’ FIDUCAIRY DUTIES

19          27.     By reason of the Individual Defendants’ positions with the Company as officers

20 and/or directors, said individuals are in a fiduciary relationship with Castle Brands and owe the

21 Company the duties of due care, loyalty, and good faith.

22          28.     By virtue of their positions as directors and/or officers of Castle Brands, the

23 Individual Defendants, at all relevant times, had the power to control and influence, and did control

24 and influence and cause Castle Brands to engage in the practices complained of herein.

25          29.     Each of the Individual Defendants are required to act with due care, loyalty, good

26 faith and in the best interests of the Company. To diligently comply with these duties, directors
27 of a corporation must:

28


                                               -6-
                                     CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 7 of 22


 1                 a. act with the requisite diligence and due care that is reasonable under the

 2                     circumstances;

 3                 b. act in the best interest of the company;

 4                 c. use reasonable means to obtain material information relating to a given

 5                     action or decision;

 6                 d. refrain from acts involving conflicts of interest between the fulfillment

 7                     of their roles in the company and the fulfillment of any other roles or

 8                     their personal affairs;

 9                 e. avoid competing against the company or exploiting any business

10                     opportunities of the company for their own benefit, or the benefit of

11                     others; and

12                 f. disclose to the Company all information and documents relating to the

13                     company’s affairs that they received by virtue of their positions in the

14                     company.

15          30.    In accordance with their duties of loyalty and good faith, the Individual

16 Defendants, as directors and/or officers of Castle Brands, are obligated to refrain from:

17                 a. participating in any transaction where the directors’ or officers’ loyalties

18                     are divided;

19                 b. participating in any transaction where the directors or officers are
20                     entitled to receive personal financial benefit not equally shared by the

21                     Company or its public shareholders; and/or

22                 c. unjustly enriching themselves at the expense or to the detriment of the

23                     Company or its shareholders.

24          31.    Plaintiff alleges herein that the Individual Defendants, separately and together, in

25 connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they

26 owe to Castle Brands, Plaintiff and the other public shareholders of Castle Brands, including their
27 duties of loyalty, good faith, and due care.

28


                                                -7-
                                      CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 8 of 22


 1          32.     As a result of the Individual Defendants’ divided loyalties, Plaintiff and Class

 2 members will not receive adequate, fair or maximum value for their Castle Brands common stock

 3 in the Proposed Transaction.

 4                                  SUBSTANTIVE ALLEGATIONS
 5 Company Background

 6          33.     Castle Brands together with its subsidiaries, develops, markets, imports, and sells

 7 beverage alcohol and non-alcoholic beverage products in the United States, Canada, Europe, and

 8 Asia.

 9          34.     Fiscal year 2019 proved to mark “an important turning point for the company,”

10 according to its Fiscal 2019 press release.

11          35.     Speaking on these positive results, Company President and CEO Lampen spoke

12 positively about the Company’s financial plan and its positive implementation, stating, “This was

13 an outstanding year for Castle Brands. Continued growth of our more profitable brands, such as

14 Jefferson's, Goslings and Knappogue Irish whiskey, resulted in continued growth in revenue and

15 gross profit. Importantly, we reported positive net income per share for the fiscal year for the first

16 time in the Company's history and had a record level of EBITDA, as adjusted. We have

17 approximately $49.5 million in available net loss carryforwards. In the past, accounting practices

18 did not ascribe any value to these NOLs because it was not clear that they would be used.

19 Increasing profitability of our 80.1% owned Gosling Castle Partners subsidiary and revised
20 forecasts for the Company's overall financial performance caused the NOLs to be valued at

21 approximately $9.6 million, which resulted in a commensurate increase in net income. We expect

22 the strong growth in Jefferson's to continue to drive our long-term trends of increasing sales and

23 improving financial performance.”

24          36.     These recent financial results are just the latest results showcasing a trend of

25 financial success for Castle Brands, as evidenced by the Company’s quarter ended March 31, 2019.

26 According to the Company’s press release, “In the fourth quarter of fiscal 2019, the Company had
27 net sales of $26.9 million, an 11.7% increase over net sales of $24.1 million in the comparable

28 prior-year period. Income from operations was $2.9 million, a 109.4% increase over income from


                                                -8-
                                      CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 9 of 22


 1 operations of $1.4 million in the comparable prior-year period. Income from operations in the

 2 current fiscal year benefitted from $1.0 million in rebates on excise taxes as a result of the Craft

 3 Beverage Modernization and Tax Reform Act of 2017. Net income was $11.2 million in the fourth

 4 quarter of fiscal 2019 compared to net income of $0.2 million in the comparable prior-year period,

 5 largely the result of a $9.5 million adjustment to deferred tax assets. Net income attributable to

 6 common shareholders was $9.0 million, or $0.05 per basic and diluted share, in the fourth quarter

 7 of fiscal 2019, as compared to a net loss attributable to common shareholders of ($0.3) million, or

 8 ($0.00) per basic and diluted share, in the comparable prior-year period.”

 9          37.     Despite this upward trajectory and glowing pronouncements by management,

10 success, the Individual Defendants have caused Castle Brands to enter into the Proposed

11 Transaction, thereby depriving Plaintiff and other public stockholders of the Company the

12 opportunity to reap the benefits of Castle Brands’ present and future success.

13 The Proposed Transaction

14          38.     On August 28, 2019, Castle Brands and Pernod issued a press release announcing

15 that Castle Brands had agreed to be acquired by Pernod in the Proposed Transaction. The press

16 release states in relevant part:

17          PARIS and NEW YORK – August 28, 2019 – Pernod Ricard (Euronext Ticker RI;
            ISIN Code: FR0000120693) and Castle Brands Inc. (NYSE American: ROX),
18          today announced that they have entered into a definitive agreement under which
            Pernod Ricard, through a subsidiary, will acquire all of the outstanding common
19          stock of Castle Brands for $1.27 per share in cash, or approximately $223 million,
            plus the assumption of debt, through a cash tender offer followed by a merger.
20
             Under the terms of the merger agreement, which has been unanimously approved
21          by the Castle Brands Board of Directors, Castle Brands shareholders will receive
            $1.27 in cash for each outstanding share of Castle Brands common stock they own,
22          representing a 92% premium to Castle Brands’ closing share price on August 27,
            2019, and a 109% premium to the 30-day volume weighted average share price
23          through such date.

24           Alexandre Ricard, Chairman and Chief Executive Officer of Pernod Ricard, stated,
            “Through this acquisition we welcome this great brand portfolio, in particular,
25          Jefferson’s bourbon whiskey, to the Pernod Ricard family. Bourbon is a key
            category in the US which is our single most important market. This deal aligns well
26          with our consumer-centric strategy to offer our consumers the broadest line-up of
            high-quality premium brands. As with our American whiskies Smooth Ambler,
27          Rabbit Hole and TX, we would provide Jefferson’s a strong route to market and
            secure its long-term development, while remaining true to its authentic and
28          innovative character.”


                                                -9-
                                      CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 10 of 22


 1           “We are very pleased to reach an agreement with Pernod Ricard, which is the result
            of months of planning and deliberation by our Board of Directors,” said Richard J.
 2          Lampen, President and Chief Executive Officer of Castle Brands. “We are
            confident that this transaction, upon closing, will deliver immediate and substantial
 3          cash value to our shareholders.”

 4           The merger agreement provides for a cash tender offer to acquire all outstanding
            shares of Castle Brands to be launched shortly. The closing of the tender offer will
 5          be subject to certain conditions, including the tender of shares representing at least
            a majority of Castle Brands’ outstanding shares, early termination or expiration of
 6          the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act, and
            other customary conditions. Once the tender offer is successfully completed,
 7          Pernod Ricard will acquire all shares not acquired in the tender offer through a
            second-step merger in which the holders of the outstanding shares of Castle Brands
 8          common stock not tendered in the offer will receive the same per share price paid
            in the tender offer, in cash. The transaction is expected to close in the fourth quarter
 9          of 2019.

10          BofA Merrill Lynch acted as financial advisor to Pernod Ricard and Debevoise &
            Plimpton LLP acted as its legal advisor. Perella Weinberg Partners and Houlihan
11          Lokey acted as financial advisors to Castle Brands, Holland & Knight LLP acted
            as Castle Brands’ legal advisor, and Sullivan & Cromwell LLP acted as legal
12          advisor to Castle Brands’ financial advisors.

13 The Inadequate Merger Consideration

14          39.     Significantly, analyst expectations, the Company’s strong market position,

15 extraordinary growth, and positive future outlook, establish the inadequacy of the merger

16 consideration.

17          40.     "In addition to continued sales growth and containment of expenses, we expect that

18 three other factors will contribute to improved financial performance in fiscal 2020. First, our new

19 debt structure should result in approximately $1.5 million in interest savings. Second, we expect
20 to begin using our bourbon new-fill, which has matured, and which should substantially reduce

21 our COGS and increase Jefferson's brand contribution. Third, we expect to benefit from reduced

22 federal excise tax expense by over $1 million because of the recently enacted Craft Beverage

23 Modernization and Tax Reform Act," stated Alfred J. Small, Senior Vice President and Chief

24 Financial Officer.

25          41.     Moreover, post-closure, Castle Brands stockholders will be completely cashed out

26 from any and all ownership interest in the Company, forever foreclosing them from receiving any
27 future benefit in their investment as Castle Brands continues on its upward financial trajectory.

28          42.     Pernod has been situating itself to purchase the Company for a number of years.


                                               - 10 -
                                      CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 11 of 22


 1          43.     In 2015, Castle Brands sought to fight off an incursion by Pernod into its business

 2 when it filed a trademark infringement suit against Pernod relating to allegations that Pernod had

 3 infringed on the Company’s “Dark N Stormy™” trademark. The parties settled their differences

 4 out of court.

 5          44.     Pernod’s efforts to acquire the Company date back to at least 2017, when the

 6 Company’s financial advisor, Perella Weinberg, raised the possibility of Pernod’s interest in

 7 acquiring Castle Brands.

 8          45.     While the parties came close to a deal in late 2018 at a price per share of $1.48 (and

 9 the inclusion of an entity named “Company Three” in the 14D-9), Company Three apparently

10 backed out of the deal, prompting Castel Brands to terminate the process, even though Company

11 One was still performing due diligence.

12          46.     Notably, the Company terminated the engagement letter with Perella Weinberg at

13 the same time – December 2018; however, review of the 14D-9 indicates, without adequate

14 disclosure, that Perella Weinberg continued to take part in meetings and the strategic alternative

15 process in early 2019 and through the deal with Pernod.

16          47.     As set forth below, Perella Weinberg had a clear conflict of interest from at least

17 the fall of 2018 because there was a clear conflict of interest. Pernod had retained Perella in the

18 “fall of 2018” to “to independently advise Pernod Ricard regarding the possible disposition of a

19 brand that is unrelated to the potential acquisition of the Company by Pernod Ricard.”
20          48.     It is clear from these statements and the facts set forth herein that this deal is

21 designed to maximize benefits for Pernod at the expense of Castle Brands and Castle Brands

22 stockholders, which clearly indicates that Castle Brands stockholders were not an overriding

23 concern in the formation of the Proposed Transaction.

24 Potential Conflicts of Interest

25          49.     The deal itself was likely also tainted by the self-interest of the Individual

26 Defendants.
27          50.     For example, certain employment agreements with several Castle Brands officers

28 or directors are entitled to severance packages should their employment be terminated under


                                              - 11 -
                                     CLASS ACTION COMPLAINT
                         Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 12 of 22


 1 certain circumstances. These packages are significant, and will grant each director or officer

 2 entitled to them at the very least, hundreds of thousands of dollars, compensation not shared by

 3 Castle Brands’ common stockholders.

 4             51.         The following table sets forth the compensation for certain Castle Brands directors

 5 and officers, as well as their estimated value payable:
                                          Golden Parachute Compensation
 6                                                                                     Benefit of
                                                                                      Acceleration
 7                                                                                   for Vesting of
                                           Severance                               Stock Options and
                                           Payment            Value of Health       Restricted Stock
 8   Executive Officer                       ($)(1)           Benefits ($)(2)        Awards ($)(3)        Total($)
     Richard J. Lampen                          515,000                       —                  55,500     570,500
 9   Alfred J. Small                            815,474                   62,928                275,675   1,154,077
     John S. Glover                           1,020,608                   44,160                401,538   1,466,306
10   T. Kelley Spillane                         886,796                   62,928                275,675   1,225,399
     Alejandra Peña                             298,850                   26,448                230,038     555,336
11

12             52.         It is no wonder that given the extremely lucrative profits for themselves, the Board

13 allowed the Company to be sold far under its proper value in order to secure a quick sale.

14             53.         Thus, while the Proposed Transaction is not in the best interests of Castle Brands’

15 stockholders, it will produce lucrative benefits for the Company’s officers and directors.

16 Perella Weinberg’s Conflicts of Interest

17             54.         Perella Weinberg had a clear conflict of interest and should not have been permitted

18 to opine on the fairness of the Proposed Transaction. The after the fact retention of Houlihan

19 Lokey to provide a fairness opinion provided no cleansing effect on the process.
20             55.         The 14D-9 provides a small amount of information regarding the conflict; however,

21 the brevity and vagueness of the explanation raises more questions than answers.

22             56.         First, the 14D-9 indicates that the Board determined to terminate the engagement

23 with Perella Weinberg on or about December 10, 2018.

24             57.         Next, the 14D-9 indicates that in April 2019, Perella Weinberg was involved in

25 discussions with Pernod regarding a possible transaction to purchase the Company. The 14D-9 is

26 silent as to the work performed by Perella Weinberg with respect to a possible deal between
27 December 10, 2018 and April 2019.

28


                                                      - 12 -
                                             CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 13 of 22


 1          58.     The 14D-9 indicates that in late July 2019, seven months after the engagement with

 2 Perella Weinberg was allegedly terminated, and at least three months after Perella Weinberg was

 3 engaging with Pernod on “behalf” of the Company.

 4          59.     The 14D-9 states, “In the last week of July 2019, the Company's management was

 5 advised by representatives of Perella Weinberg it had been retained by Pernod Ricard after the

 6 “termination of the process in the Fall of 2018 and before the process resumed in 2019 to

 7 independently advise Pernod Ricard regarding the possible disposition of a brand that is unrelated

 8 to the potential acquisition of the Company by Pernod Ricard. As a result, the Board determined

 9 it would authorize the Company's management to re-engage Perella Weinberg as its financial

10 advisor and also engage another financial advisor. The Company engaged Houlihan Lokey Capital,

11 Inc. ("Houlihan") as a second financial advisor.”

12          60.     Significantly, the 14D-9 fails to disclose any adequate detail to understand the

13 extent of the conflict. For example, the 14D-9 specifically states that the engagement was not

14 initially terminated until at least December 10, 2018; however only paragraphs later, the 14D-9

15 refers to the timing of Pernod’s retention of Perella Weinberg as being “termination of the process

16 in the Fall of 2018 and before the process resumed in 2019.”

17          61.     Not surprisingly, only days after the revelation by Perella Weinberg, Pernod

18 submitted a Letter of Intent (“LOI”) to purchase the Company for $1.25 a share, significantly less

19 than the $1.48-$1.53 price that was being negotiated as late as November 30, 2018.
20 The Materially Misleading and Incomplete 14D-9

21          62.     On September 9, 2019, the Board caused to be filed with the SEC a materially

22 misleading and incomplete 14D-9 that, in violation of their fiduciary duties and federal law, failed

23 to provide the Company’s stockholders with material information and/or provides them with

24 materially misleading information critical to the total mix of information available to the

25 Company’s stockholders concerning the financial and procedural fairness of the Proposed

26 Transaction.
27

28


                                              - 13 -
                                     CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 14 of 22


 1                  Omissions and/or Material Misrepresentations Concerning the Sales Process

 2                  Leading Up to the Proposed Transaction

 3          63.     Specifically, the 14D-9 fails to provide material information concerning the process

 4 conducted by the Company and the events leading up to the Proposed Transaction. In particular,

 5 the 14D-9fails to disclose:

 6                  a. The nature of any specific standstill restrictions arising out of the terms of any

 7                     of the non-disclosure agreements entered into between Castle Brands on the one

 8                     hand and any interested third party (other than Pernod), on the other, and if the

 9                     terms of any included “don’t-ask, don’t-waive” provisions or standstill

10                     provisions in any such agreements, and if so, the specific conditions, if any,

11                     under which such provisions would fall away;

12                  b. The nature of any differences that exist between the various non-disclosure

13                     agreements entered into between Castle Brands and any interested third parties;

14                  c. The reason(s) that Perella Weinberg retained counsel in 2017 in connection with

15                     a potential strategic transaction involving the Company;

16                  d. The reason why the Goslings will receive a $4 million payment when the deal

17                     closes rather than such payment being made to the Company’s shareholders;

18                     and

19                  e. The basis for compensating Perella Weinberg fully and the necessity to retain
20                     Houlihan Lokey due to the failure of Perella Weinberg to disclose the conflict

21                     it had based on its retention by Pernod.

22          Omissions and/or Material Misrepresentations Concerning Castle Brands’ Financial

23          Projections

24          64.     The 14D-9 fails to provide material information concerning financial projections

25 provided by Company management and relied upon by Perella Weinberg and Houlihan Lokey in

26 their analyses. The 14D-9 discloses management-prepared financial projections for the Company
27 which are materially misleading. The 14D-9 indicates that in connection with the rendering of the

28 Perella Weinberg fairness opinion, Perella Weinberg “reviewed the Company Forecasts, estimated


                                              - 14 -
                                     CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 15 of 22


 1 federal net operating loss carryforwards (“NOLs”) and other financial and operating data relating

 2 to the business of the Company, in each case, prepared by management of the Company and, with

 3 respect to the NOLs, its tax advisor.” As to Houlihan Lokey, the 14D-9 states that it “reviewed

 4 certain information relating to the historical, current and future operations, financial condition and

 5 prospects of the Company made available to Houlihan Lokey by the Company, including (a) the

 6 Company Forecasts, and (b) estimated federal net operating loss carryforwards prepared by

 7 management of the Company and its tax advisor relating to the Company on a standalone basis

 8 (the “NOLs”).”

 9          65.     Accordingly, the 14D-9 should have, but fails to provide, certain information in the

10 projections that Castle Brands management provided to the Board and both financial advisors.

11 Courts have uniformly stated that “projections … are probably among the most highly-prized

12 disclosures by investors. Investors can come up with their own estimates of discount rates or []

13 market multiples. What they cannot hope to do is replicate management’s inside view of the

14 company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del.

15 Ch. 2007).

16          66.     The 14D-9 provides non-GAAP financial metrics, including EBITDA and CAMP,

17 but fails to disclose a reconciliation of all non-GAAP to GAAP metrics. Also, the 14D-9 fails to

18 reconcile Unlevered Free Cash Flow (“UFCF”) to its most comparable GAAP measure.

19 Additionally, the 14D-9 fails to disclose the line items utilized to calculate the non-GAAP metrics
20 of CAMP, EBITDA and UFCF.

21          67.     This information is necessary to provide Company stockholders a complete and

22 accurate picture of the sales process and its fairness. Without this information, stockholders were

23 not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

24 and cannot fairly assess the process.

25          68.     Without accurate projection data presented in the 14D-9, Plaintiff and other

26 stockholders of Castle Brands are unable to properly evaluate the Company’s true worth, the
27 accuracy of the financial analyses, or make an informed decision whether to vote their Company

28


                                              - 15 -
                                     CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 16 of 22


 1 stock in favor of the Proposed Transaction. As such, the Board has breached their fiduciary duties

 2 by failing to include such information in the 14D-9.

 3          Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

 4          Perella Weinberg

 5          69.     In the 14D-9, Perella Weinberg describes its respective fairness opinion and the

 6 various valuation analyses performed to render such opinion. However, the descriptions fail to

 7 include necessary underlying data, support for conclusions, or the existence of, or basis for,

 8 underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

 9 valuations or evaluate the fairness opinions.

10          70.     With respect to Perella Weinberg’s Selected Transaction Analysis, the 14D-9 fails

11 to disclose the following:

12                  a. Why four (4) transactions involving Pernod were utilized even though the

13                     analysis derived no multiples;

14                  b. The basis for the application of multiples of 3.0x – 4.5x to LTM Net Sales and

15                     9.0x-13.0x to LTM CAMP.

16          71.     With respect to Perella Weinberg’s Sum of the Parts Analysis, the 14D-9 fails to

17 disclose the following:

18                  a. The specific inputs and assumptions used to calculate LTM CAMP.

19          72.     With respect to Perella Weinberg’s Discounted Cash Flow Analysis, the 14D-9 fails
20 to disclose the following:

21                  a. The specific inputs and assumptions used to calculate the discount rate range of

22                     10% to 13%;

23                  b. The specific inputs and assumptions used to calculate terminal value range of

24                     14.0x-18.0x;

25                  c. The stock-based compensation utilized; and

26                  d. The number of fully-diluted outstanding shares.
27          73.     These disclosures are critical for stockholders to be able to make an informed

28 decision on whether to vote their shares in favor of the Proposed Transaction.


                                               - 16 -
                                      CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 17 of 22


 1          74.     Without the omitted information identified above, Castle Brands’ public

 2 stockholders are missing critical information necessary to evaluate whether the proposed

 3 consideration truly maximizes stockholder value and serves their interests. Moreover, without the

 4 key financial information and related disclosures, Castle Brands’ public stockholders cannot gauge

 5 the reliability of the fairness opinion and the Board’s determination that the Proposed Transaction

 6 is in their best interests. As such, the Board has breached their fiduciary duties by failing to include

 7 such information in the 14D-9.

 8          Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

 9          Houlihan Lokey

10          75.     In the 14D-9, Houlihan Lokey describes its respective fairness opinion and the

11 various valuation analyses performed to render such opinion. However, the descriptions fail to

12 include necessary underlying data, support for conclusions, or the existence of, or basis for,

13 underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

14 valuations or evaluate the fairness opinions.

15          76.     With respect to Houlihan Lokey’s Discounted Cash Flow Analysis, the 14D-9 fails

16 to disclose the following:

17                  a. The specific inputs and assumptions used to calculate the discount rate range of

18                      11.5% to 14.5%;

19                  b. The specific inputs and assumptions used to calculate terminal value range of
20                      14.0x-20.0x;

21                  c. The stock-based compensation utilized; and

22                  d. The number of fully-diluted outstanding shares.

23          77.     These disclosures are critical for stockholders to be able to make an informed

24 decision on whether to vote their shares in favor of the Proposed Transaction.

25          78.     Without the omitted information identified above, Castle Brands’ public

26 stockholders are missing critical information necessary to evaluate whether the proposed
27 consideration truly maximizes stockholder value and serves their interests. Moreover, without the

28 key financial information and related disclosures, Castle Brands’ public stockholders cannot gauge


                                                - 17 -
                                       CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 18 of 22


 1 the reliability of the fairness opinion and the Board’s determination that the Proposed Transaction

 2 is in their best interests. As such, the Board has breached their fiduciary duties by failing to include

 3 such information in the 14D-9.

 4                                             FIRST COUNT
 5                                 Claim for Breach of Fiduciary Duties
 6                                 (Against the Individual Defendants)
 7          79.     Plaintiff repeats all previous allegations as if set forth in full herein.

 8          80.     The Individual Defendants have violated their fiduciary duties of care, loyalty and

 9 good faith owed to Plaintiffs and the Company’s public shareholders.

10          81.     By the acts, transactions and courses of conduct alleged herein, Defendants,

11 individually and acting as a part of a common plan, are attempting to unfairly deprive Plaintiff and

12 other members of the Class of the true value of their investment in Castle Brands.

13          82.     As demonstrated by the allegations above, the Individual Defendants failed to

14 exercise the care required, and breached their duties of loyalty and good faith owed to the

15 shareholders of Castle Brands by entering into the Proposed Transaction through a flawed and

16 unfair process and failing to take steps to maximize the value of Castle Brands to its public

17 shareholders.

18          83.     Indeed, Defendants have accepted an offer to sell Castle Brands at a price that fails

19 to reflect the true value of the Company, thus depriving shareholders of the reasonable, fair and
20 adequate value of their shares.

21          84.     Moreover, the Individual Defendants breached their duty of due care and candor by

22 failing to disclose to Plaintiff and the Class all material information necessary for them to make

23 an informed vote on whether to approve the Merger.

24          85.     The Individual Defendants dominate and control the business and corporate affairs

25 of Castle Brands, and are in possession of private corporate information concerning Castle Brands’

26 assets, business and future prospects. Thus, there exists an imbalance and disparity of knowledge
27 and economic power between them and the public shareholders of Castle Brands which makes it

28


                                               - 18 -
                                      CLASS ACTION COMPLAINT
                  Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 19 of 22


 1 inherently unfair for them to benefit their own interests to the exclusion of maximizing shareholder

 2 value.

 3          86.     By reason of the foregoing acts, practices and course of conduct, the Individual

 4 Defendants have failed to exercise due care and diligence in the exercise of their fiduciary

 5 obligations toward Plaintiff and the other members of the Class.

 6          87.     As a result of the actions of the Individual Defendants, Plaintiff and the Class will

 7 suffer irreparable injury in that they have not and will not receive their fair portion of the value of

 8 Castle Brands’ assets and have been and will be prevented from obtaining a fair price for their

 9 common stock.

10          88.     Unless the Individual Defendants are enjoined by the Court, they will continue to

11 breach their fiduciary duties owed to Plaintiff and the members of the Class, all to the irreparable

12 harm of the Class.

13          89.     Plaintiff and the members of the Class have no adequate remedy at law. Only

14 through the exercise of this Court’s equitable powers can Plaintiff and the Class be fully protected

15 from the immediate and irreparable injury which Defendants’ actions threaten to inflict.

16                                           SECOND COUNT
17                           Violations of Section 14(e) of the Exchange Act
18                                        (Against All Defendants)
19          90.     Plaintiff repeats all previous allegations as if set forth in full herein.

20          91.     Defendants have disseminated the 14D-9 with the intention of soliciting
21
     stockholders to tender their shares in favor of the Proposed Transaction.
22
            92.     Section 14(e) of the Exchange Act provides that in the solicitation of shares in a
23
     tender offer, “[i]t shall be unlawful for any person to make any untrue statement of a material fact
24
     or omit to state any material fact necessary in order to make the statements made, in the light of
25

26 the circumstances under which they are made, not misleading[.]”
27          93.      The 14D-9 was prepared in violation of Section 14(e) because it is materially
28 misleading in numerous respects and omits material facts, including those set forth above.


                                               - 19 -
                                      CLASS ACTION COMPLAINT
                   Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 20 of 22


 1 Moreover, in the exercise of reasonable care, Defendants knew or should have known that the

 2 14D-9 is materially misleading and omits material facts that are necessary to render them non-

 3
     misleading.
 4
            94.      The Individual Defendants had actual knowledge or should have known of the
 5
     misrepresentations and omissions of material facts set forth herein.
 6
            95.      The Individual Defendants were at least negligent in filing a 14D-9 that was
 7

 8 materially misleading and/or omitted material facts necessary to make the 14D-9 not misleading.

 9          96.      The misrepresentations and omissions in the 14D-9 are material to Plaintiff and the
10 Class, and Plaintiff and the Class will be deprived of his entitlement to decide whether to tender

11 his shares on the basis of complete information if such misrepresentations and omissions are not

12 corrected prior to the expiration of the tender offer period regarding the Proposed Transaction.

13                                              THIRD COUNT
14                            Violations of Section 20(a) of the Exchange Act
15                                   (Against all Individual Defendants)
16          97.      Plaintiff repeats all previous allegations as if set forth in full herein.
17          98.      The Individual Defendants were privy to non-public information concerning the
18
     Company and its business and operations via access to internal corporate documents, conversations
19
     and connections with other corporate officers and employees, attendance at management and
20
     Board meetings and committees thereof and via reports and other information provided to them in
21

22 connection therewith. Because of their possession of such information, the Individual Defendants

23 knew or should have known that the 14D-9 was materially misleading to Company stockholders.

24          99.      The Individual Defendants were involved in drafting, producing, reviewing and/or
25 disseminating the materially false and misleading statements complained of herein. The Individual

26
     Defendants were aware or should have been aware that materially false and misleading statements
27
     were being issued by the Company in the 14D-9 and nevertheless approved, ratified and/or failed
28


                                                - 20 -
                                       CLASS ACTION COMPLAINT
                   Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 21 of 22


 1 to correct those statements, in violation of federal securities laws. The Individual Defendants were

 2 able to, and did, control the contents of the 14D-9. The Individual Defendants were provided with

 3
     copies of, reviewed and approved, and/or signed the 14D-9 before its issuance and had the ability
 4
     or opportunity to prevent its issuance or to cause it to be corrected.
 5
            100.     The Individual Defendants also were able to, and did, directly or indirectly, control
 6
     the conduct of Castle Brands’ business, the information contained in its filings with the SEC, and
 7

 8 its public statements. Because of their positions and access to material non-public information

 9 available to them but not the public, the Individual Defendants knew or should have known that

10 the misrepresentations specified herein had not been properly disclosed to and were being

11
     concealed from the Company’s stockholders and that the 14D-9 was misleading. As a result, the
12
     Individual Defendants are responsible for the accuracy of the 14D-9 and are therefore responsible
13
     and liable for the misrepresentations contained herein.
14

15          101.     The Individual Defendants acted as controlling persons of Castle Brands within the

16 meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

17 Individual Defendants had the power and authority to cause Castle Brands to engage in the

18 wrongful conduct complained of herein. The Individual Defendants controlled Castle Brands and

19 all of its employees. As alleged above, Castle Brands is a primary violator of Section 14 of the
20 Exchange Act and SEC Rule 14d-9. By reason of their conduct, the Individual Defendants are

21 liable pursuant to section 20(a) of the Exchange Act.

22          WHEREFORE, Plaintiff demands injunctive relief, in his favor and in favor of the Class,

23 and against the Defendants, as follows:

24          A.       Ordering that this action may be maintained as a class action and certifying Plaintiff

25                   as the Class representatives and Plaintiff’s counsel as Class counsel;

26          B.       Enjoining the Proposed Transaction;
27          C.       In the event defendants consummate the Proposed Transaction, rescinding it and
28
                     setting it aside or awarding rescissory damages to Plaintiff and the Class;

                                               - 21 -
                                      CLASS ACTION COMPLAINT
Case 1:19-cv-08550 Document 1 Filed 09/13/19 Page 22 of 22
